
	
		I
		112th CONGRESS
		2d Session
		H. R. 4955
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain programmable
		  controllers.
	
	
		1.Certain programmable
			 controllers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Programmable controllers certified by the importer as designed
						for use in agricultural and off-road construction vehicles to control vehicle
						accessories and auxiliary functions (provided for in subheading
						8537.10.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
